MEMORANDUM **
Arizona state prisoner Amin Rahman Shakur appeals pro se the district court’s order denying his motion to recuse the district court judge from his 42 U.S.C. § 1983 action alleging violation of the First Amendment. We lack jurisdiction over this interlocutory order. See Arizona v. Ideal Basic Indust. (In re Cement Antitrust Litigation), 673 F.2d 1020, 1022-25 (9th Cir.1982).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.